DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The feature “intervene” was not disclosed in the original speciation.
Claim 13 and 15 are rejected for failing to comply with the written description requirement. Claims 13 and 15 recite the feature “retention locations”. This feature was not disclosed in the original specification.  This feature not being disclosed in the 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “intermixed” in claim 1 is used by the claim to mean the Applicant uses the same verbiage in the specification as in the claim and gives no meaning to the word intermixed, while the accepted meaning is “to mix together or to become mixed together.” See Merriam-Webster online dictionary. The term is indefinite because the specification does not clearly redefine the term.
Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on claim 1.
Claim 8 is rejected as being indefinite.  Claim 8 recites “wherein the tools each define an aperture, and the holder defines a shaft, the apertures receiving the shaft with the tools arranged along the shaft.” How can the tool be defined as having an aperture and the apertures the apertures receive the shaft? “Figure 1 shows an Allen Wrench set 
The Examiner has no clue as to what the inventor is trying to say in this claim.  As such the Examiner is unable to find prior art to reject the claim on the merits.

Claim Rejections - 35 USC § 102

Claim(s) 1, 6-7, 9-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (U.S. 9,545,707 B2) 
With regard to claim 1, Johnson discloses a tool kit comprising: a first set of tools of a first standard and of different sizes (370, Fig. 10; C6:L46-48); a second set of tools of a different second standard and of different sizes (372, Fig. 10; C6:L46-48); a holder (350, Fig. 10) capable of receiving the first and second set of tools intermixed with each other in an integrated sequence arranged according to size irrespective of standard (Figs. 10/11, in Fig. 10 the holder is in the open position so when folder closed like in Fig. 11, which only show the first standard of tools, the tools will be intermixed with each other in an integrated sequence arranged according to size irrespective of standard).
With regard to claim 6, Johnson as applied in claim 1 above discloses the claimed invention wherein the holder is a body defining a plurality of apertures, each aperture sized to receive a selected tool (C6:L42-47).

With regard to claim 9, Johnson as applied in claim 1 above discloses the claimed invention wherein the tools are wrenches (C9:L46-49).
With regard to claim 10, Johnson as applied in claim 1 above discloses the claimed invention wherein the tools are Allen wrenches (C1:L15-17).
With regard to claim 11, Johnson as applied in claim 1 above discloses the claimed invention wherein the holder defines positions for the first set of tools in a first location and defines positions for the second set of tools in a visually distinct second location (Fig. 10).
With regard to claim 12, Johnson as applied in claim 1 above discloses the claimed invention wherein the tools are arranged by size along one axis and the sets are offset from each other in different rows (Figs. 10 and 11).
With regard to claim 14, Johnson as applied in claim 1 above discloses the claimed invention wherein at least some of the tool elements are sequentially adjacent to at least one tool element of a different measuring system standard (Figs. 10 and 11).

Claim Rejections - 35 USC § 103
Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied in claim 1 above in further view of Crosser (U.S. 6,393,950 B1).
With regard to claim 2, Johnson as applied in claim 1 above discloses the claimed invention.

Crosser teaches sets of tools wherein the first set of tools have a first indicia, and the second set of tools have a second indicia visually distinct from the first indicia (Crosser; C3:L5-19), such that a user is capable of identifying a standard associated with each tool.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching to use the system tool identification as taught by Crosser to modify the invention of Johnson in order to provide a contrasting color system in order to quickly identify numbers made for instant identification of the color coded tools (Crosser; C1:L39-40).
With regard to claim 3, Johnson-Crosser as applied in claim 2 above discloses the claimed invention.
Further, Crosser teaches wherein the first indicia and second indicia are different colors (Crosser; C3:L17-19).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the different colors for the first indicia and the second indicia as taught by Crosser to modify the invention of Johnson-Crosser in order to distinguish different standards of wrenches (standard and metric) that appear close in size without having to compare the numbers on every wrench.
With regard to claim 4, Johnson-Crosser as applied in claim 2 above discloses the claimed invention.

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the different coatings for the first indicia and the second indicia in order to provide quick identification of the tool even if the numerical designations are illegible because of small sizing or dirt obliteration (Crosser; C1:L46-48).
With regard to claim 5, Johnson as applied in claim 1 above discloses the claimed invention.
Johnson does not disclose wherein tools of the first set have a first visual characteristic in common and tools of the second set have a second visual characteristic distinguishable from the first visual characteristic in common.
Crosser teaches sets of tools wherein tools of the first set have a first visual characteristic in common and tools of the second set have a second visual characteristic distinguishable from the first visual characteristic in common (Crosser, the first set is one same color and the second set is another same color (Crosser; C3:L5-19).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the differing characteristics as taught by Crosser to modify the invention of Johnson in order to readily distinguish between the first set of tools and the second set of tools.

Response to Arguments
Applicant's arguments filed 31 January 2020, the last full set of substantive arguments, have been fully reconsidered but they are not persuasive. 
The Applicant's arguments on the first page last paragraph bridging to the second page first paragraph discuss material that was never discussed between the Examiner and the Applicant during the Applicant Initiated Interview dated 02 December 2019.
No other persuasive arguments were submitted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735          

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735